The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/22 has been entered.

Applicant’s letter dated 10/6/22 requesting an interview is granted.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-25 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or recite a method of organizing human activity.

In regard to Claims 1, 10, and 19 the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity, in terms of performing
a method comprising:
communicating messages between a user and a [another entity], wherein the messages are comprised in a conversation flow comprising
	a linear conversation flow of structured steps of a cognitive behavioral therapy (CBT) therapy session, and
	a tangential conversation flow that is tangential to the linear conversation flow;
receiving a current utterance and a preceding utterance comprised in the tangential conversation flow, and wherein the current utterance and the preceding utterance are from the user to the [other entity];
determining a return to CBT score based on the current utterance and the preceding utterance;
comparing the return to CBT score to a predetermined threshold; and
[…] responsive to the return to CBT score exceeding the predetermined threshold, returning from the tangential conversation flow to the linear conversation flow.
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or recite a method of organizing human activity.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a computer system, data structures, employing machine learning, one or more processors coupled to memory, computer instructions, a non-transitory computer readable storage medium, and/or a processor, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., embodying Applicant’s abstract idea as software which includes employing a computer system, data structures, employing machine learning, one or more processors coupled to memory, computer instructions, a non-transitory computer readable storage medium, and/or a processor, these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figures 1-2 and text regarding same.  See also, e.g., p146 in regard to using a trained ML model.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 10, 13, 15, 19, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20190385711 A1 by Shriberg et al (“Shriberg”), in view of PGPUB US 20140065585 A1 by Osborn (“Osborn”), further in view of PGPUB US 20170324868 A1 by Tamblyn et al (“Tamblyn”).
In regard to Claims 1, 10, and 19, Shriberg teaches a method comprising:
communicating messages between a user and a computer system, wherein the messages are comprised in a conversation flow comprising
	a linear conversation flow of structured steps of a […] therapy session, and
(see, e.g., F8, 802 and 814);
	a tangential conversation flow that is tangential to the linear conversation flow;
(see, e.g., F17, s1712 in regard to “starting the tangential conversation”);
receiving a current utterance and a preceding utterance comprised in the tangential conversation flow, and wherein the current utterance and the preceding utterance are from the user to the computer system;
	(see, e.g., F17, 1714 and 1722)
	[…]

[once the questions in tangential conversation are covered] returning from the tangential conversation flow to the linear conversation flow.
(see, e.g., p258);




Furthermore, Osborn teaches providing employing automated cognitive behavioral therapy (see, e.g., F15);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the features taught by Osborn as part of the method otherwise taught by Shriberg in order to provide a CBT type therapy as taught by Osborn, so as to increase the availability and reliability of the therapy provided.

Furthermore, to the extent that the cited prior art may not teach the remaining claimed limitations, however, Tamblyn teaches 
determining a [conversation completed] score based on the current utterance and the preceding utterance;
comparing the [conversation completed] score to a predetermined threshold; and
in the computer system and responsive to the return to [conversation completed] score [being below] the predetermined threshold, [exiting the conversation]
see, e.g., p144;
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the features taught by Tamblyn, to the method otherwise taught by the otherwise cited prior art, in order to better maintain connection with the human subject by exiting from a tangential conversation and then returning to the linear conversation when the subject’s dialogue indicates he/she has lost interest in the tangential conversation.

	Furthermore, to the extent that Tamblyn teaches decrementing a confidence score and then comparing that score to see if it falls below a threshold level, as opposed to the claimed “incrementing a…score” and comparing that score to see if it has “exceed a threshold”,
However, this would have been obvious to try because there was at the time of filing a recognized problem or need in the art to determine when a chatbot should change the subject of a conversation by calculating a score and comparing that score to a threshold; there were a finite number of identified, predictable potential solutions to that recognized need or problem, as far as either decrementing that score and determining whether it fell below a threshold, or incrementing the score and determining if fell above a threshold; and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success, because either approach achieves the same result.

In regard to Claims 4, 13, and 22, see rejection of Claim 1.  See also Shriberg at, e.g.,  F17, s1706 in regard to “anxiety sentiment”. 
In regard to Claims 6, 15, and 24, Shriberg teaches employing trained ML models to make various predictions (see, e.g., p285)
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have employed the teaching of Shriberg in order to employ ML models trained with various training data to make predictions of what otherwise is taught by Tamblyn in terms of predicting when the patient wants to end the tangential conversation, in order to provide an additional metric in that regard.

Response to Arguments
	Applicant argues on page 21 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    230
    676
    media_image1.png
    Greyscale

Applicant’s arguments are not persuasive.  Applicant claims collecting data (e.g., utterances made by a person as part of a conversation), analyzing that data (e.g., determining a return to CBT score, comparing that score to a threshold) and then providing outputs based on that analysis (e.g., returning to the linear conversation flow).  Claims directed to such subject matter have been held to be patent ineligible as claiming an abstract idea in the form of a mental process by the CAFC in decisions such as Electric Power Group.  Applicant’s claims may also be characterized as a method of organizing human activity to the extent that Applicant claims a method of deciding when to change the subject of a conversation with a person, which is a common practice performed by human beings.

	Applicant argues on page 23 of its Remarks in regard to the rejections made under 35 USC 103:

    PNG
    media_image2.png
    212
    667
    media_image2.png
    Greyscale

Applicant’s arguments are not persuasive because Shriberg and not Tamblyn is relied upon in the rejection to teach the claimed “tangential conversation flow.”

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715